WHITE AND WILLIAMS LLP
Amy E. Vulpio, Esq.
James C. Vandermark, Esq.
7 Times Square, Suite 2900
New York, NY 10036
(212) 244-9500
vulpioa@whiteandwilliams.com
vandermarkj@whiteandwilliams.com

Counsel to Heidi J. Sorvino, Esq.,
 as the Chapter 11 Trustee

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


    In re:                                                         Chapter 11

    60 91st Street Corp.,                                          Case No. 20-10338 (SCC)
                                       Debtor.



                                      NOTICE OF SUCCESSFUL BIDDER

        PLEASE TAKE NOTICE that, on February 4, 2020 (“Petition Date”), 60 91st Street
Corp. (the “Debtor”) filed a voluntary petition for relief under Chapter 11 of Title 11 of the United
States Code (“Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District
of New York (“Bankruptcy Court”).

       PLEASE TAKE FURTHER NOTICE that, on April 30, 2020, the Bankruptcy Court
entered an Order Approving the Appointment of the Chapter 11 Trustee, appointing Heidi J.
Sorvino as the Chapter 11 Trustee (“Chapter 11 Trustee”) of the Debtor’s estate.

       PLEASE TAKE FURTHER NOTICE that, by Order entered on August 18, 2020, the
Bankruptcy Court approved the retention of Rosewood Realty Group and Maltz Auctions, Inc.
d/b/a Maltz Auctions as co-real estate brokers (the “Brokers”) to sell substantially all of the
Debtor’s assets (the “Assets”).

       PLEASE TAKE FURTHER NOTICE that, pursuant to an Order entered on September
18, 2020 (“Sale Procedures Order”),1 the Bankruptcy Court authorized an Auction for the sale
of substantially all of the Assets.




1
    Capitalized terms not otherwise defined herein shall have the meanings set forth in the Sale Procedure Order.


26313207v.1
        PLEASE TAKE FURTHER NOTICE that on December 4, 2020, the Chapter 11 Trustee
filed the Motion of the Chapter 11 Trustee Pursuant to Section 105, 363, and 502(c) of the
Bankruptcy Code for Order (I) Estimating the Claim of 2386 Hempstead, Inc. and (II) Approving
Selection of Stalking Horse Bidder, Break-Up Fee and Expense Reimbursement, and Related
Relief in Connection with the Sale of Substantially All of the Debtor’s Assets [ECF No. 214] (the
“Stalking Horse Bidder Motion”), whereby the Chapter 11 Trustee sought approval of a Purchase
and Sale Agreement (the “PSA”) entered into by the Chapter 11 Trustee and Pinetree Group, Inc.
(“PGI”), whereby PGI would serve as the Stalking Horse Bidder at the Auction.

        PLEASE TAKE FURTHER NOTICE that on December 8, 2020, the Bankruptcy Court
held a hearing on the Stalking Horse Bidder Motion and approved PGI as the Stalking Horse
Bidder.

       PLEASE TAKE FURTHER NOTICE that the Auction authorized under the Sale
Procedures Order was conducted on December 9, 2020, at 3:00 p.m. (prevailing Eastern Time)
and the only Qualified Bidders at the Auction were PGI and the Lender.

        PLEASE TAKE FURTHER NOTICE that the Auction opened with an initial bid as set
forth in the PSA and that no other bids were received during the Auction; accordingly, PGI was
named the Successful Bidder pursuant to the Sale Procedures Order.

        PLEASE TAKE FURTHER NOTICE that a copy of the proposed Order Authorizing
Sale of Substantially All Assets of the Debtor, Including Real Property, Pursuant to Bankruptcy
Code §§ 105, 363, 365 and 1146 and Bankruptcy Rules 6004 and 6006 (the “Proposed Sale
Order”) and the Declaration of Heidi J. Sorvino in Support of the Sale of Substantially All of
Debtor’s Assets (the “Sale Declaration”) are submitted herewith. The Proposed Sale Order and
Sale Declaration are submitted in furtherance of the Sale of the Assets, which remain subject to
final Court approval at the Sale Hearing.




 Dated:       New York, New York                      /s/ James C. Vandermark
              December 11, 2020                       James C. Vandermark




26313207v.1
